

117 HRES 366 IH: Promoting awareness of motorcyclist profiling and encouraging collaboration and communication with the motorcycle community and law enforcement officials to prevent instances of profiling.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 366IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Walberg (for himself, Mr. Burgess, Mr. Pocan, and Mrs. Bustos) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONPromoting awareness of motorcyclist profiling and encouraging collaboration and communication with the motorcycle community and law enforcement officials to prevent instances of profiling.Whereas motorcycle ridership has continued to increase over time with registrations growing from 3,826,373 in 1997 to 13,158,100 in 2018;Whereas, as of December 31, 2020, the ongoing National Motorcycle Profiling Survey (2015–2020), conducted by the Motorcycle Profiling Project, found that approximately 1/2 of the motorcyclists surveyed felt they had been profiled by law enforcement at least once, and approximately 90 percent of survey participants urge their State and Federal elected officials to legislatively address the issue of motorcyclist profiling;Whereas motorcyclist profiling means the illegal use of the fact that a person rides a motorcycle or wears motorcycle-related apparel as a factor in deciding to stop and question, take enforcement action, arrest, or search a person or vehicle with or without legal basis under the Constitution of the United States;Whereas complaints surrounding motorcyclist profiling have been cited in all 50 States;Whereas nationwide demonstrations to raise awareness and combat motorcyclist profiling have been held in multiple States;Whereas, in 2011, the State of Washington signed into law legislation stating that the criminal justice training commission shall ensure that issues related to motorcyclist profiling are addressed in basic law enforcement training and offered to in-service law enforcement officers in conjunction with existing training regarding profiling;Whereas reported incidents of motorcyclist profiling have dropped approximately 90 percent in the State of Washington since the 2011 legislation was signed into law; andWhereas, as of 2020, Maryland, Louisiana, and Idaho passed laws addressing the issue of motorcyclist profiling: Now, therefore, be itThat the House of Representatives—(1)promotes increased public awareness on the issue of motorcyclist profiling;(2)encourages collaboration and communication with the motorcyclist community and law enforcement to engage in efforts to end motorcyclist profiling; and(3)urges State law enforcement officials to include statements condemning motorcyclist profiling in written policies and training materials.